Citation Nr: 1214697	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension to include secondary service connection.


REPRESENTATION

Veteran represented by:	Karen Siegel, Agent


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from March 1967 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the supplemental statement of the case in November 2004, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

Because the claim of service connection is based in part on exposure to certain herbicides, including an herbicide commonly referred to as Agent Orange, and the Veteran served aboard several U.S. Navy ships, which raises the question of exposure to Agent Orange occurring on a ship off the shore of Vietnam, the case was subject to a judicial stay.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which stayed VA's adjudication of all cases potentially impacted by Haas v. Nicholson, 20 Vet. App. 257 (2006) (the Veterans Court reversed a Board decision, which denied service connection for type 2 diabetes with peripheral neuropathy as a result of exposure to Agent Orange).   

In May 2008, the United States Court of Appeals for Federal Circuit (Federal Circuit) reversed the Veterans Court in Haas, holding that the Veterans Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) and a writ of certiorari to the United States Supreme Court was denied in January, 2009.  



Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As the stay of Haas-related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, the General Counsel of VA advised that the Board may resume adjudication of the previously stayed cases. 

In correspondence in September 2011 and in November 2011, the Veteran's representative raised new and material evidence claims to reopen the claims of service connection for posttraumatic stress disorder, for depression, for ischemic heart disorder, and for peripheral neuropathy, and the claim of service connection for a chronic pulmonary disease, which are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for hypertension, which he asserts is caused by or aggravated by service-connected type 2 diabetes.  Although the VA examiner in July 2005 addressed causation, aggravation was not. 

Also, the Veteran has referred to records of the Social Security Administration, which have not been obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration. 




If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Arrange to have the Veteran's file reviews by a VA physician to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's hypertension is aggravated by service-connected type 2 diabetes. 

In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms due to the service-connected type 2 diabetes. 

If, however, after a review of the record, the requested opinion is not possible without resort to speculation, the VA examiner is asked to clarify that an opinion cannot be rendered based on the evidence of record and current medical knowledge, if necessary, based on a review of the medical literature. 

The Veteran's file must be made available to the VA examiner for review.   




3.  After the development requested has been completed, adjudicate the claim of service connection for hypertension to include as secondary to service-connected type 2 diabetes. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



